DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 02/17/2021, in which claims 1-4, 8, 10-17, and 19-20 are pending and ready for examination.

Response to Amendment
Claims 1, 15, and 19-20 are currently amended. Claims 5-7, 9, and 18 are cancelled.

Response to Argument
Applicant's arguments filed 09/14/2020 have been fully considered but they are not persuasive.

With respect to claims 1 and 6 rejected under 35 USC 102, the Applicant argues, see Pg. 8-9, that Park does not teach “each table … comprises a variable indicating a number of times the corresponding intra prediction mode is used in previously coded video blocks” by asserting that Park only teaches the occurrence frequencies of intra prediction modes for previous blocks are used to derive the index mapping table.
Examiner cannot concur. As taught from Col. 28, Ln. 55-58 and acknowledged by the Applicant, Park teaches that occurrence frequencies of intra prediction modes for previous blocks are used to derive the index mapping table. The table derived, e.g. Fig. 7, includes code numbers/variables indicating occurrence frequencies of corresponding modes from the highest frequencies/number of times to lowest frequencies/number of times (or lowest to highest). The derivation is performed for each current slice that the table, including code numbers/variables, is updated/derived at least between different slices.

With respect to claim 9, the Applicant further argues, see Pg. 10, that Park does not teach “determining an intra prediction mode of the current video block based on one or more tables and perform the conversion based on the determined intra prediction mode …”.
.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US Pat. 9762900 B2).

Regarding claim 1, Park discloses a method of coding video data, comprising (Park. Fig. 1. A method/system of coding is used.): 
maintaining one or more tables based on one or more previous video blocks of a video, wherein each table comprises intra prediction mode candidates, each of which corresponds to an intra prediction mode (Park; Fig. 7, Col. 25, Ln. 45-65. Col. 28, Ln. 55-58. One or more tables is used/derived based on one or more previous blocks, wherein each table includes intra prediction mode candidates corresponding to respective intra prediction modes.) and 
comprises a variable indicating a number of times the corresponding intra prediction mode is used in previously coded video blocks (Park; Fig. 7, 9-13, Col. 28, Ln. 55-58. Occurrence frequencies of intra prediction modes for previous blocks are used to derive the index mapping table. The table derived, e.g. Fig. 7, includes code numbers/variables indicating occurrence frequencies of corresponding modes from the highest frequencies/number of times to lowest frequencies/number of times (or lowest to highest). The derivation is performed for each current slice that the table, including code numbers/variables, is updated/derived at least between different slices. One or more index tables is used/derived based on one or more previous blocks, wherein each table includes intra prediction mode candidates corresponding to respective intra prediction modes, and at least an index number/variable is used to indicate an occurrence frequency/a number of times a intra mode is used.),
the variable of the intra prediction mode candidate is modified when a table of the one or more tables is updated based on the corresponding intra prediction mode (Park; Col. 28, Ln. 55-58.One or more index tables is used/derived based on one or more previous blocks, wherein at least an index number/variable is used to indicate an occurrence frequency/a number of times a intra mode is used, and the index number/variable is changed at least between different slices. One or more index tables is used/derived based on one or more previous blocks, wherein each table includes intra prediction mode candidates corresponding to respective intra prediction modes, and at least an index number/variable is used to indicate an occurrence frequency/a number of times a intra mode is used.); 
performing a conversion between a current video block of the video and a bitstream representation of the video using the one or more tables (Park; Fig. 8-10, 12, Col. 12, Ln. 65 to Col. 13, Ln. 23. A coding/conversion between a current block of a video and bitstream representation of the video is performed in accordance with one or more tables.),
where the performing a conversion comprises: determining an intra prediction mode of the current video block based on the one or more tables (Park; Col. 2, Ln. 28-42, Col. 28, Ln. 55-58. An intra prediction mode of a current block is determined in accordance with one or more tables .) and 
performing the conversion based on the determined intra prediction mode (Park; Col. 2, Ln. 28-42, Col. 12, Ln. 65 to Col. 13, Ln. 23. Coding/conversion is performed in accordance with a determined intra prediction mode.),
wherein a checking operation is performed to determine the intra prediction mode, and the checking operation is performed both by an encoder side and a decoder side and comprises checking the one or more tables according to the variables of the intra prediction mode candidates (Park; Fig. 9-10, Col. 13, Ln. 24-40, Col. 14, Ln. 45 to Col. 15, Ln. 15. A coding/conversion is performed by at least checking, on both an encoder side and a decoder side, at least one table, see Fig. 9-10, with respect to code numbers/variable associated with prediction modes); and
updating the one or more tables based on the intra prediction mode of the current video block (Park; Col. 28, Ln. 55-58, Col. 25, Ln. 45-65. One or more index tables is used/derived based on one or more previous blocks, wherein the intra mode of a current block is to be included and used for the derivation of the table for the next current block.).

Regarding claim 2, Park discloses the performing a conversion comprises encoding the current video block into the bitstream representation (Park; Fig. 8-10, 12, Col. 12, Ln. 65 to Col. 13, Ln. 23. A coding/conversion between a current block of a video and bitstream representation of the video is performed in accordance with one or more tables, wherein the block is encoded into bitstream representation.).

Regarding claim 3, Park discloses the performing a conversion comprises decoding the current video block from the bitstream representation (Park; Fig. 8-10, 12, Col. 12, Ln. 65 to Col. 13, Ln. 23. A coding/conversion between a current block of a video and bitstream representation of the video is performed in accordance with one or more tables, wherein the block is decoded from bitstream representation.).

Regarding claim 4, Park discloses a size of each table is equal to a total number of supported types of intra prediction modes (Park; Col. 27, Ln. 57-61. The size/number of entries of a table is equal to the number of intra prediction modes available.).

Regarding claim 8, Park discloses performing a second conversion between a subsequent video block of the video and the bitstream representation of the video using the updated one or more tables (Park; Fig. 8-10, 12, Col. 12, Ln. 65 to Col. 13, Ln. 23. A coding/conversion between a current block of a video and bitstream representation of the video is performed in accordance with one or more tables, wherein a subsequent coding/conversion between a next current block and bitstream representation is performed in accordance with the one or more updated tables.).

Regarding claim 10, Park discloses the performing a conversion comprises: constructing a candidate list based on the one or more tables (Park; Col. 2, Ln. 28-42, Col. 12, Ln. 65 to Col. 13, Ln. 23. Coding/conversion is performed, including constructing a candidate list with indices allocated in accordance with one or more table.); 
and performing the conversion based on the candidate list (Park; Col. 2, Ln. 28-42, Col. 12, Ln. 65 to Col. 13, Ln. 23. Coding/conversion is performed based on video data determined in accordance with a candidate list.).

Regarding claim 11, Park discloses the candidate list is a Most Probable Mode (MPM) list (Park; Col. 12, Ln. 65 to Col. 13, Ln. 23. Col. 9, Ln. 23-36. A candidate list is a MPM list.).

Regarding claim 12, Park discloses the performing a conversion comprises: re-ordering non-Most Probable Mode (MPM) intra prediction modes based on intra prediction mode candidates of the one or more tables (Park; Col. 28, Ln. 50-60, Col. 13, Ln. 5-15. At least one or more table includes MPM intra prediction modes and non-MPM intra prediction modes, wherein the table is to be changed/re-ordered from one slice to another.); and 
performing the conversion based on the re-ordered MPM intra prediction modes (Park; Col. 2, Ln. 28-42, Col. 12, Ln. 65 to Col. 13, Ln. 23. Coding/conversion is performed based on changed/re-ordered table of intra prediction modes.).

Regarding claim 13, Park discloses the one or more previous video blocks comprises a non-adjacent video block of the current video block (Park; Col. 28, Ln. 50-60. One or more previous blocks in a slice include non-adjacent blocks.).

a size of each table in the more tables is identical (Table 1, Fig. 12, Col. 25, Ln. 43-53. A size of each table is identical.).

Claim 15-17 are directed to an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor (Park; Col. 4, Ln. 15-25. A system with software used by an encoder/decoder is used) to perform a sequence of processing steps corresponding to the same as claimed in claim 1-3, and are rejected for the same reason of anticipation as outlined above.

Claim 19 is directed to a non-transitory computer-readable storage medium storing instructions that cause a processor (Park; Col. 4, Ln. 15-25. A system with software used by an encoder/decoder is used) to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim 20 is directed to a non-transitory computer-readable recording medium storing a bitstream representation which is generated by a method performed by a video processing apparatus, wherein the method comprises (Park; Col. 4, Ln. 15-25. A system with software used by an encoder/decoder is used) a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee (US Pub. 20190116381 A1) teaches determining an intra-prediction mode based on a list of MPM candidates.

Heo (US Pub. 20200244954 A1) teaches constructing a MPM prediction mode list and determining a current prediction mode accordingly.

Liu (US Pub. 20180332284 A1) teaches determining an intra prediction mode by using an intra-prediction mode subset that correlates to a plurality of reference lines for a current image block.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ALBERT KIR/Primary Examiner, Art Unit 2485